420 F.2d 699
STOCKHAM VALVES AND FITTINGS, INC., Appellant,v.ARTHUR H. SCHMITT FOUNDATION and Morris Bean & Company, Appellees.ARTHUR J. SCHMITT FOUNDATION, Appellant,v.STOCKHAM VALVES AND FITTINGS, INC., Appellee.
No. 24614.
United States Court of Appeals, Fifth Circuit.
Feb. 9, 1970.

For original Opinion, see 5 Cir., 404 F.2d 13.
Douglas Arant, Birmingham, Ala., Thomas F. Reddy, Jr., New York City, for appellants.
Leigh M. Clark, Birmingham, Ala., James M. Parker, Chicago, Ill., William C. Conner, Truman S. Safford, New York City, for appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before COLEMAN and MORGAN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.